Citation Nr: 9924652	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  95-38 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a skin disorder, 
claimed as urticaria.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 until 
July 1971.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of July 1994 of the St. Petersburg, Florida, 
Regional Office (RO) which denied service connection for an 
acquired psychiatric disorder, headaches and urticaria.  
During the pendency of the appeal, the claims folder was 
transferred to the Detroit, Michigan RO.

This case was remanded by a decision of the Board dated in 
September 1998 and is once again before the signatory Member 
for appropriate disposition.


FINDINGS OF FACT

The appeals for service connection for an acquired 
psychiatric disorder, headaches and a skin disorder are not 
supported by cognizable evidence showing that the claims are 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claims for service connection for an acquired psychiatric 
disorder, headaches and a skin disorder are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he now has an acquired psychiatric 
disability, claimed as a bipolar disorder, headaches and 
urticaria which are of service onset for which service 
connection should now be granted by the Board.  He maintains 
that he had deep-seated psychological problems when he 
entered military which the Navy should have recognized, but 
ignored, and which was allowed to manifest and grow in 
severity.  He contends that excessive alcohol and drug use 
during service was an attempt at self medication in 
controlling his psychiatric symptoms.  It is asserted that as 
a result thereof, he developed chronic psychiatric 
symptomatology leading to psychosis and subsequent periods of 
recurring incarceration.  He also contends that he was 
administered an experimental vaccine which led to headaches 
and increased psychiatric debility, as well as pustules and 
lesions which became chronic disorders.  It is also averred 
that the stress of military life exacerbated a pre-existing 
tendency toward headaches, causing an increase in severity of 
his symptoms.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Where a veteran 
served continuously for 90 days or more and a psychosis 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (1998).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b) 
(1998).  

The Board must now consider the threshold issue of whether 
the appellant has presented well-grounded claims.  In this 
regard, he has "the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claims are well grounded."  38 U.S.C.A. § 5107(a) (West 
1991); Grivois v. Brown, 6 Vet. App. 136, 140 (1994), Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claims 
need not be conclusive, they must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of evidence of well-grounded 
claims, there is no duty to assist the veteran in developing 
the facts pertinent to the claims, and the appeal must fail.  
See Epps v. Gober, 126 F.3d 1464 (1997); see also Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Gregory v Brown, 8 Vet. 
App. 563, 568 (1996) (en banc).

To establish that a claim for service connection is well 
grounded, the appellant must satisfy three elements.  First, 
there must be a medical diagnosis of a current disability.  
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury.  Third, there must be medical evidence of 
a nexus between an in-service disease or injury and the 
currently claimed disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  See Epps v. 
Gober, supra.  

Upon examination in July 1969 prior to entrance onto active 
duty, the veteran denied frequent or severe headaches, 
nervous trouble and skin disease.  He did indicate, however, 
that he had attempted suicide.  A clinical notation was 
recorded to that effect.  His psychiatric, neurologic and 
skin status were evaluated as normal at that time.  The 
record reflects, however, that in September 1969, within a 
day of his service entrance date, he was seen in sick bay for 
complaints of a headache since the previous Friday, and 
nervousness.  He reported that he had had a history of 
"migraine headaches" since childhood, and that they were 
induced by exercise.

The veteran stated that he had dropped out of school and 
joined the military because he hated his father and wanted to 
get away from him.  He indicated that he had taken an 
excessive amount of his mother's "nerve" pills because of 
trouble with his father, and also took them because he became 
very nervous.  He said that he had joined the military to get 
away from his father, but indicated that exercise had brought 
on such severe headaches that he was not able to do anything, 
and it was "driving him crazy."  He expressed a desire to 
get out of the military at that time.

Upon further evaluation, it was noted that the veteran had 
seen a physician the previous year for his headaches and 
obtained no relief from prescribed medication.  It was 
indicated that he had participated in some sports activities 
in high school without difficulty, but that his headaches 
usually came after physical exercise.  He related that his 
headaches were getting worse as he got older.  A physical 
examination was within normal limits.  The following day, 
defects upon service entrance were recorded as nerves and 
headaches.  

The appellant was afforded a neurologic evaluation for what 
was noted to be a chronic history of right parietal headaches 
in October 1969.  He underwent a physical examination and an 
electroencephalogram which was found to be normal.  An 
undated medical report noted that the 17-year old veteran had 
'passed out' standing by his bed and had reportedly swallowed 
his tongue.  It was recorded that he had had severe headaches 
for two days in the right occipital temporal region but that 
they were currently better.  Impressions of possible syncopal 
episode and headaches were rendered.  He was prescribed 
medication in service for headaches.

An undated entry in the service medical records shows that 
the appellant voluntarily participated in an antiviral drug 
research project for the prevention of respiratory disease.  
It was recorded that no physical or psychological reactions 
were noted after the trial.

The appellant was seen at the end of the first week of May 
1970 for complaints of sunburn of both arms for which a 
topical ointment was prescribed.  He was treated again at the 
end of May for sunburn which was observed to cover over 51 
percent of his body.  Medication was prescribed.  It was 
noted on this occasion that the veteran was also drunk and 
gave the helpers with him a hard time. 

In June 1970, it was reported that the shore patrol returned 
the appellant to ship, and that he had had to be placed in a 
"Neil Robenson" stretcher due to a violent state.  He was 
administered Thorazine.  It was reported that he had been 
drinking since the start of his period of liberty.  Twenty 
minutes later, it was observed that he began to relax and 
went to sleep.  Half an hour subsequent thereto, it was 
reported that he was taken to bed via stretcher, but had to 
be taken out and placed in a strait jacket.  The veteran was 
later reported to be sleeping.  In January 1971, he was seen 
in sick bay for complaints unrelated to this appeal during 
which it was noted that he had had a nervous episode several 
days before.  Upon examination in June 1971 for release from 
active duty, the veteran's skin, neurologic and psychiatric 
status were evaluated as normal.  

The postservice record contains clinical data dated between 
1978 and 1996 showing that the veteran was treated for 
headaches, relieved by Motrin, over the course of those 
years, and for depression and anxiety beginning in the mid 
1980's, during several periods of incarceration.  A diagnosis 
of bipolar disorder was first indicated in October 1992.  As 
well, he was seen in December 1979 for a rash on the penis, 
itching of the upper body in March 1989 and for what was 
diagnosed as a herpetic rash of the chest in April 1989.  

The veteran's sister provided a statement dated in September 
1995 attesting to her knowledge that he had had psychological 
problems prior to service entrance, but that they were made 
worse by Navy life.  The veteran's mother wrote in a letter 
received in January 1996 that he had had bouts of depression 
and withdrawal throughout childhood and that he was a 
troubled child who had problems with authority.  She stated 
that he had attempted to take his life on one occasion by 
swallowing pills because of an inadequate report card.  She 
related that after he entered the military, his psychological 
problems worsened drastically and that it was only after his 
discharge that she learned of his addictions to alcohol and 
drugs. 

Private records dated in July 1965 were received showing that 
the appellant was admitted to St. Luke's Hospital after 
ingesting 40 tablets of various medications he found in the 
family medicine cabinet, including six Dexamyl, 24 vitamins, 
four Cafergot and six aspirin.  It was noted that he had been 
depressed over being grounded for poor grades and that he 
wrote a note to his parents stating what he had done and 
requesting help.  He was brought into the emergency room 
where his stomach was pumped and he was hospitalized for 
further medical treatment.  A diagnosis of drug intoxication 
- overdose of medication was rendered at that time.  

An Enlisted Performance Record dated between September 1969 
and July 1971 indicated that the veteran received non-
judicial punishment for infractions on at least four 
occasions.  It was recorded that he was not recommended for 
enlistment.

Analysis


Service connection for an acquired psychiatric disorder and 
headaches

The record shows that within a day of the appellant's 
entrance onto active duty, he reported continuation of a 
headache which had begun prior to service, and stated 
headaches had been of life-long duration for which he had 
been treated with medication prescribed by a physician the 
previous year.  Contemporaneous clinical documentation of a 
headache disorder prior to service is not of record, however.  
Moreover, a headache disorder was not identified on 
examination for entrance to service.  As such, the evidence 
of record is inadequate to overcome the presumption of 
soundness in this case with respect to a headache disorder on 
entrance to service, as there is no clear and unmistakable 
evidence that a chronic headache disorder preexisted service. 
See Crowe v. Brown, 7 Vet. App. 238, 245-46 (1994); 38 
U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b) (1998).  

The service medical records reflect that the veteran was 
prescribed medication for headaches in service.  However, 
there were no complaints or findings of a chronic headache 
disorder upon examination for discharge from active duty in 
June 1971, and the veteran's neurologic status was evaluated 
as normal at that time.  Post service records reflect that he 
received medication for headaches after his incarceration in 
1978, seven years after service discharge.  In the absence of 
competent evidence of continuity of symptomatology, or of a 
nexus between any current chronic headache disability and 
service, there exists no competent evidence that headaches 
treated in service were other than acute and transitory, and 
resolved with no residual disability.  As there exists no 
competent clinical evidence of any etiological relationship 
between a chronic headache disability and service, the claim 
for service connection in this regard is not well-grounded.  


The record reflects that while the veteran reported he had 
tried to commit suicide prior to service, and subsequently 
received documentation from St. Luke's Hospital verifies the 
appellant appears to have made a suicidal gesture while 
depressed in July 1965, psychiatric status was evaluated as 
clinically normal upon examination in July 1969 prior to 
service entrance.  As such, the evidence of record is 
inadequate to overcome the presumption of soundness in this 
case with respect to a psychiatric disorder on entrance to 
service, as there is no clear and unmistakable evidence that 
a chronic psychiatric disability preexisted service.  See 
Crowe v. Brown, 7 Vet. App. 238, 245-46 (1994); 38 U.S.C.A. 
§§ 1111, 1137; 38 C.F.R. § 3.304(b) (1998).  

While the veteran was noted to have been intoxicated when 
receiving treatment on at least two occasions, including once 
having to be placed in restraints and administered 
psychotropic medication for violent behavior, no psychiatric 
diagnosis is recorded throughout the service medical records, 
and his psychiatric status was evaluated as normal upon 
discharge.  The postservice clinical records show that he 
began receiving medication for depression and anxiety in the 
mid 1980's, and for a diagnosis of bipolar disorder in 1992.  
As such, evidence of a chronic acquired psychiatric disorder 
was not demonstrated until many years after discharge from 
active duty.  The veteran has not presented any competent 
clinical evidence to show any nexus between any current 
psychiatric disability and service.  Moreover, there is no 
competent evidence that a bipolar disorder (psychosis) was 
demonstrated to a compensable degree within one year after 
service, so as to be presumptively attributable to active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1153; 
38 C.F.R.§§ 3.306, 3.307, 3.309.  As there exists no 
competent clinical evidence of any etiological relationship 
between a chronic psychiatric disability and service, the 
claim for service connection in this regard is not well-
grounded.  

The Board points out in this instance that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent evidence is required to make a claim 
"plausible" or "possible."  Murphy, 1 Vet.App. at 81.  The 
Board has carefully considered statements of the veteran, his 
mother and sister in this regard, but point out that as 
laypersons, they are not competent to provide a medical 
opinion.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  
The record in this instance reflects that none of the medical 
providers in the record has proposed any link between service 
and the veteran's current diagnosis of bipolar disorder, or 
the previously indicated diagnoses of depression and anxiety.  
The Board observes that there is no inservice or post service 
clinical evidence which shows that the veteran's headaches or 
psychiatric disorder is the result of any incident of 
service, to include his participation in an antiviral drug 
research project.  The only evidence which proposes a 
relationship between active duty and a psychiatric disability 
and headaches are the veteran and his affiant's statements to 
this effect.  Consequently, there is no competent medical 
evidence of record which establishes a nexus relationship 
between the current bipolar disorder or headaches and 
service.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
appellant's opinion in this matter is not competent evidence 
of the required nexus, (See also Heuer v. Brown, 7 Vet.App. 
379, 384 (1995)) and does not constitute cognizable evidence 
upon which to reach the merits of either matter.  

Service connection for skin disorder.

As well, the Board observes in this instance that  while the 
postservice clinical records reflect that the veteran was 
treated for various skin inflammations over the years, there 
is no competent medical evidence of a current chronic skin 
disability at this time.  The appellant himself has not 
presented any evidence to the contrary.  No current diagnosis 
pertaining to the skin is currently indicated.  It was 
recorded that he was treated for sunburn in service, but this 
was not shown to have resulted in any chronic skin 
disability.  See 38 C.F.R. § 3.303 (1998).  In this regard, 
it must be pointed out to the veteran that a claim for 
service-connection must be accompanied 
by evidence which establishes that he currently has the 
claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  A well-grounded claim requires evidence of 
a present disability.  Brammer at  223.  

A well-grounded claim must be supported by evidence, more 
than merely allegations.  Tirpak at 609, 611.  Accordingly, 
without the requisite competent evidence reflecting a current 
chronic skin disorder, he has not met his burden of 
submitting evidence that his claim of service connection for 
such is well grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993); Tirpak at 611.  

As the appellant's claims for entitlement to service 
connection for an acquired psychiatric disorder, headaches 
and a skin disorder, to include urticaria, are found to be 
not well-grounded, the appeals must be denied.  See Edenfield 
v. Brown, 8 Vet.App. 384 (1995).

As the veteran's claims in this regard are not well grounded, 
the VA has no further duty to assist him in developing the 
record to support this appeal.  See Epps, supra.  Moreover, 
the Board is not otherwise aware of the existence of any 
relevant evidence which, if obtained, would make the claims 
well grounded.  See McKnight v. Gober, No. 97-7062 (Fed.Cir. 
Dec. 16, 1997) (per curiam).

As the foregoing explains the need for competent evidence of 
current disability which is linked by competent evidence to 
service, the Board views its discussions above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the above disorders.  
Robinette, 8 Vet.App. at 77.


ORDER

The claims for service connection for an acquired psychiatric 
disorder, headaches and a skin disorder to include urticaria, 
are not well grounded; the appeal is thus denied.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

